
	
		II
		112th CONGRESS
		1st Session
		S. 306
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2011
			Mr. Webb (for himself,
			 Mr. Brown of Ohio,
			 Mr. Durbin, Mr.
			 Franken, Mr. Graham,
			 Mrs. Hagan, Mr.
			 Kerry, Mr. Lautenberg,
			 Mr. Levin, Mrs.
			 McCaskill, Mr. Schumer,
			 Mrs. Shaheen, Mr. Udall of Colorado, Mr.
			 Warner, Mr. Whitehouse,
			 Mr. Wyden, Mr.
			 Harkin, Mr. Bingaman,
			 Mr. Menendez, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish the National Criminal Justice Commission.
		  
	
	
		1.Short titleThis Act may be cited as the
			 National Criminal Justice Commission
			 Act of 2011.
		2.FindingsCongress finds that—
			(1)it is in the
			 interest of the Nation to establish a commission to undertake a comprehensive
			 review of the criminal justice system;
			(2)there has not
			 been a comprehensive study since the President’s Commission on Law Enforcement
			 and Administration of Justice was established in 1965;
			(3)that commission,
			 in a span of 18 months, produced a comprehensive report entitled The
			 Challenge of Crime in a Free Society, which contained 200 specific
			 recommendations on all aspects of the criminal justice system involving
			 Federal, State, tribal, and local governments, civic organizations, religious
			 institutions, business groups, and individual citizens; and
			(4)developments over
			 the intervening 45 years require once again that Federal, State, tribal, and
			 local governments, civic organizations, religious institutions, business
			 groups, and individual citizens come together to review evidence and consider
			 how to improve the criminal justice system.
			3.Establishment
			 of commissionThere is
			 established a commission to be known as the National Criminal Justice
			 Commission (referred to in this Act as the
			 Commission).
		4.Purpose of
			 the commissionThe Commission
			 shall undertake a comprehensive review of the criminal justice system,
			 encompassing current Federal, State, local, and tribal criminal justice
			 policies and practices, and make reform recommendations for the President,
			 Congress, State, local, and tribal governments.
		5.Review and
			 recommendations
			(a)General
			 reviewThe Commission shall undertake a comprehensive review of
			 all areas of the criminal justice system, including Federal, State, local, and
			 tribal governments’ criminal justice costs, practices, and policies.
			(b)Findings and
			 recommendationsAfter conducting a review of the United States
			 criminal justice system as required by section 5(a), the Commission shall make
			 findings regarding such review and recommendations for changes in oversight,
			 policies, practices, and laws designed to prevent, deter, and reduce crime and
			 violence, reduce recidivism, improve cost-effectiveness, and ensure the
			 interests of justice at every step of the criminal justice system.
			(c)Prior
			 commissionsThe Commission shall take into consideration the work
			 of prior relevant commissions in conducting its review.
			(d)State and local
			 governmentIn making its recommendations, the Commission should
			 consider the financial and human resources of State and local governments.
			 Recommendations shall not infringe on the legitimate rights of the States to
			 determine their own criminal laws or the enforcement of such laws.
			(e)Public
			 hearingsThe Commission shall conduct public hearings in various
			 locations around the United States.
			(f)Consultation
			 with government and nongovernment representatives
				(1)In
			 generalThe Commission shall—
					(A)closely consult
			 with Federal, State, local, and tribal government and nongovernmental leaders,
			 including State, local, and tribal law enforcement officials, legislators,
			 public health officials, judges, court administrators, prosecutors, defense
			 counsel, victims’ rights organizations, probation and parole officials,
			 criminal justice planners, criminologists, civil rights and liberties
			 organizations, formerly incarcerated individuals, professional organizations,
			 and corrections officials; and
					(B)include in the
			 final report required by subsection (g) summaries of the input and
			 recommendations of these leaders.
					(2)United States
			 Sentencing CommissionTo the extent the review and
			 recommendations required by this section relate to sentencing policies and
			 practices for the Federal criminal justice system, the Commission shall conduct
			 such review and make such recommendations in consultation with the United
			 States Sentencing Commission.
				(g)Report
				(1)ReportNot
			 later than 18 months after the first meeting of the Commission, the Commission
			 shall prepare and submit a final report that contains a detailed statement of
			 findings, conclusions, and recommendations of the Commission to Congress, the
			 President, State, local, and tribal governments.
				(2)Goal of
			 unanimityIt is the sense of the Congress that, given the
			 national importance of the matters before the Commission, the Commission should
			 work toward unanimously supported findings and recommendations.
				(3)Public
			 availabilityThe report submitted under this subsection shall be
			 made available to the public.
				(4)Votes on
			 recommendations in reportConsistent with paragraph (2), the
			 Commission shall state the vote total for each recommendation contained in its
			 report to Congress.
				6.Membership
			(a)In
			 generalThe Commission shall be composed of 14 members, as
			 follows:
				(1)One member shall
			 be appointed by the President, who shall serve as co-chairman of the
			 Commission.
				(2)One member shall
			 be appointed by the leader of the Senate (majority or minority leader, as the
			 case may be) of the Republican Party, in consultation with the leader of the
			 House of Representatives (majority or minority leader, as the case may be) of
			 the Republican Party, who shall serve as co-chairman of the Commission.
				(3)Two members shall
			 be appointed by the senior member of the Senate leadership of the Democratic
			 Party, in consultation with the Democratic leadership of the Committee on the
			 Judiciary.
				(4)Two members shall
			 be appointed by the senior member of the Senate leadership of the Republican
			 Party, in consultation with the Republican leadership of the Committee on the
			 Judiciary.
				(5)Two members shall
			 be appointed by the senior member of the leadership of the House of
			 Representatives of the Republican Party, in consultation with the Republican
			 leadership of the Committee on the Judiciary.
				(6)Two members shall
			 be appointed by the senior member of the leadership of the House of
			 Representatives of the Democratic Party, in consultation with the Democratic
			 leadership of the Committee on the Judiciary.
				(7)Two members, who
			 shall be State and local representatives, shall be appointed by the President
			 in agreement with leader of the Senate (majority or minority leader, as the
			 case may be) of the Republican Party and the leader of the House of
			 Representatives (majority or minority leader, as the case may be) of the
			 Republican Party.
				(8)Two members, who
			 shall be State and local representatives, shall be appointed by the President
			 in agreement with leader of the Senate (majority or minority leader, as the
			 case may be) of the Democratic Party and the leader of the House of
			 Representatives (majority or minority leader, as the case may be) of the
			 Democratic Party.
				(b)Membership
				(1)QualificationsThe
			 individuals appointed from private life as members of the Commission shall be
			 individuals with distinguished reputations for integrity and nonpartisanship
			 who are nationally recognized for expertise, knowledge, or experience in such
			 relevant areas as—
					(A)law
			 enforcement;
					(B)criminal
			 justice;
					(C)national
			 security;
					(D)prison and jail
			 administration;
					(E)prisoner
			 reentry;
					(F)public health,
			 including physical and sexual victimization, drug addiction and mental
			 health;
					(G)victims’
			 rights;
					(H)civil
			 liberties;
					(I)court
			 administration;
					(J)social services;
			 and
					(K)State, local, and
			 tribal government.
					(2)DisqualificationAn
			 individual shall not be appointed as a member of the Commission if such
			 individual possesses any personal financial interest in the discharge of any of
			 the duties of the Commission.
				(3)TermsMembers
			 shall be appointed for the life of the Commission.
				(c)Appointment;
			 first meeting
				(1)AppointmentMembers
			 of the Commission shall be appointed not later than 45 days after the date of
			 the enactment of this Act.
				(2)First
			 meetingThe Commission shall hold its first meeting on the date
			 that is 60 days after the date of enactment of this Act, or not later than 30
			 days after the date on which funds are made available for the Commission,
			 whichever is later.
				(3)EthicsAt
			 the first meeting of the Commission, the Commission shall draft appropriate
			 ethics guidelines for commissioners and staff, including guidelines relating to
			 conflict of interest and financial disclosure. The Commission shall consult
			 with the Senate and House Committees on the Judiciary as a part of drafting the
			 guidelines and furnish the Committees with a copy of the completed
			 guidelines.
				(d)Meetings;
			 quorum; vacancies
				(1)MeetingsThe
			 Commission shall meet at the call of the co-chairs or a majority of its
			 members.
				(2)QuorumEight
			 members of the Commission shall constitute a quorum for purposes of conducting
			 business, except that 2 members of the Commission shall constitute a quorum for
			 purposes of receiving testimony.
				(3)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made. If vacancies in the
			 Commission occur on any day after 45 days after the date of the enactment of
			 this Act, a quorum shall consist of a majority of the members of the Commission
			 as of such day, so long as at least 1 Commission member chosen by a member of
			 each party, Republican and Democratic, is present.
				(e)Actions of
			 commission
				(1)In
			 generalThe Commission—
					(A)shall act by
			 resolution agreed to by a majority of the members of the Commission voting and
			 present; and
					(B)may establish
			 panels composed of less than the full membership of the Commission for purposes
			 of carrying out the duties of the Commission under this title—
						(i)which shall be
			 subject to the review and control of the Commission; and
						(ii)any findings and
			 determinations made by such a panel shall not be considered the findings and
			 determinations of the Commission unless approved by the Commission.
						(2)DelegationAny
			 member, agent, or staff of the Commission may, if authorized by the co-chairs
			 of the Commission, take any action which the Commission is authorized to take
			 pursuant to this Act.
				7.Administration
			(a)Staff
				(1)Executive
			 directorThe Commission shall have a staff headed by an Executive
			 Director. The Executive Director shall be paid at a rate established for the
			 Certified Plan pay level for the Senior Executive Service under section 5382 of
			 title 5, United States Code.
				(2)Appointment and
			 compensationThe co-chairs of the Commission shall designate and
			 fix the compensation of the Executive Director and, in accordance with rules
			 agreed upon by the Commission, may appoint and fix the compensation of such
			 other personnel as may be necessary to enable the Commission to carry out its
			 functions, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
				(3)Personnel as
			 Federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(4)The
			 compensation of commissionersEach member of the Commission may
			 be compensated at not to exceed the daily equivalent of the annual rate of
			 basic pay in effect for a position at level V of the Executive Schedule under
			 section 5315 of title 5, United States Code, for each day during which that
			 member is engaged in the actual performance of the duties of the Commission.
			 All members of the Commission who are officers or employees of the United
			 States, State, or local government shall serve without compensation in addition
			 to that received for their services as officers or employees.
				(5)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				(b)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
			(c)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
			(d)Other
			 resourcesThe Commission shall have reasonable access to
			 materials, resources, statistical data, and other information such Commission
			 determines to be necessary to carry out its duties from the Library of
			 Congress, the Department of Justice, the Office of National Drug Control
			 Policy, the Department of State, and other agencies of the executive and
			 legislative branches of the Federal Government. The co-chairs of the Commission
			 shall make requests for such access in writing when necessary.
			(e)Volunteer
			 servicesNotwithstanding the provisions of section 1342 of title
			 31, United States Code, the Commission is authorized to accept and utilize the
			 services of volunteers serving without compensation. The Commission may
			 reimburse such volunteers for local travel and office supplies, and for other
			 travel expenses, including per diem in lieu of subsistence, as authorized by
			 section 5703 of title 5, United States Code. A person providing volunteer
			 services to the Commission shall be considered an employee of the Federal
			 Government in performance of those services for the purposes of chapter 81 of
			 title 5 of the United States Code, relating to compensation for work-related
			 injuries, chapter 171 of title 28 of the United States Code, relating to tort
			 claims, and chapter 11 of title 18 of the United States Code, relating to
			 conflicts of interest.
			(f)Obtaining
			 official dataThe Commission may secure directly from any agency
			 of the United States information necessary to enable it to carry out this Act.
			 Upon the request of the co-chairs of the Commission, the head of that
			 department or agency shall furnish that information to the Commission. The
			 Commission shall not have access to sensitive information regarding ongoing
			 investigations.
			(g)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(h)Administrative
			 reportingThe Commission shall issue biannual status reports to
			 Congress regarding the use of resources, salaries, and all expenditures of
			 appropriated funds.
			(i)ContractsThe
			 Commission is authorized to enter into contracts with Federal and State
			 agencies, private firms, institutions, and individuals for the conduct of
			 activities necessary to the discharge of its duties and responsibilities. A
			 contract, lease or other legal agreement entered into by the Commission may not
			 extend beyond the date of the termination of the Commission.
			(j)GiftsSubject
			 to existing law, the Commission may accept, use, and dispose of gifts or
			 donations of services or property.
			(k)Administrative
			 assistanceThe Administrator of General Services shall provide to
			 the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this Act.
			 These administrative services may include human resource management, budget,
			 leasing, accounting, and payroll services.
			(l)Nonapplicability
			 of fACA and public access to meetings and minutes
				(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(2)Meetings and
			 minutes
					(A)Meetings
						(i)AdministrationAll
			 meetings of the Commission shall be open to the public, except that a meeting
			 or any portion of it may be closed to the public if it concerns matters or
			 information described in section 552b(c) of title 5, United States Code.
			 Interested persons shall be permitted to appear at open meetings and present
			 oral or written statements on the subject matter of the meeting. The Commission
			 may administer oaths or affirmations to any person appearing before it.
						(ii)NoticeAll
			 open meetings of the Commission shall be preceded by timely public notice in
			 the Federal Register of the time, place, and subject of the meeting.
						(B)Minutes and
			 public availabilityMinutes of each open meeting shall be kept
			 and shall contain a record of the people present, a description of the
			 discussion that occurred, and copies of all statements filed. The minutes and
			 records of all open meetings and other documents that were made available to or
			 prepared for the Commission shall be available for public inspection and
			 copying at a single location in the offices of the Commission.
					(m)ArchivingNot
			 later than the date of termination of the Commission, all records and papers of
			 the Commission shall be delivered to the Archivist of the United States for
			 deposit in the National Archives.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated for fiscal years
			 2011 and 2012 such sums are as necessary to carry out the purposes of this Act,
			 not to exceed $7,000,000 per year for each fiscal year, and not more than
			 $14,000,000 total. None of the funds appropriated under this Act may be
			 utilized for international travel.
			(b)AvailabilityAny
			 sums appropriated under the subsection (a) shall remain available, without
			 fiscal year limitation, until expended.
			9.SunsetThe Commission shall terminate 60 days after
			 it submits its report to Congress.
		
